United States Court of Appeals
                     For the First Circuit


No. 19-1268

                          MARK BRADER,

                      Plaintiff, Appellant,

                               v.

                          BIOGEN INC.,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                             Before

                   Lynch, Lipez, and Thompson,
                         Circuit Judges.


     Jeremy Y. Weltman, with whom Matthew F. Renna and Hermes,
Netburn, O'Connor & Spearing P.C. were on brief, for appellant.
     Jonathan R. Shank, with whom Jeffrey S. Brody and Jackson
Lewis P.C. were on brief, for appellee.


                        December 18, 2020
           THOMPSON, Circuit Judge.        Plaintiff-appellant Dr. Mark

Brader appeals the district court's award of summary judgment to

his   former   employer,   defendant-appellee    Biogen,     Inc.,   on   his

claims of disability discrimination and retaliation in violation

of the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213

(2009) ("ADA"), and its Massachusetts analog, Mass. Gen. Laws ch.

151B, § 4 ("Chapter 151B").1     Relevant to the instant appeal, the

district court found that certain alleged discriminatory treatment

Brader    experienced   during   his     employment   fell    outside     the

applicable statute of limitations and no equitable exceptions to

the limitations period applied.        See Brader v. Biogen Inc., 362 F.

Supp. 3d 25, 38-40 (D. Mass. 2019).        After whittling the timeline

of alleged actionable conduct to events that occurred within the

limitations period, the district court concluded, as is relevant

to our work on appeal, that the undisputed material facts did not

raise a reasonable inference of employment discrimination under

federal or state law.      Seeing no reversible error, we affirm.

                   I.   GETTING OUR FACTUAL BEARINGS

           We rehearse the facts in the light most favorable to

Brader (the nonmovant), resolving all reasonable inferences in his

favor, consistent with record support.          See Maldonado-Cátala v.


      1   The district court also dismissed Brader's state common
law claim for negligent infliction of emotional distress. Brader
is not challenging this aspect of the district court's summary
judgment ruling on appeal.


                                  - 2 -
Municipality of Naranjito, 876 F.3d 1, 4, 8 (1st Cir. 2017) (citing

Alfano v. Lynch, 847 F.3d 71, 74 (1st Cir. 2017)); Murray v. Warren

Pumps, LLC, 821 F.3d 77, 82 (1st Cir. 2016) (citing Henry v. United

Bank, 686 F.3d 50, 54 (1st Cir. 2012)). As a full-throated telling

of Brader's factual assertions is necessary to understanding his

claims on appeal and our resolution thereof, we beg the reader's

patience as we plow ahead.

              Biogen   is   a   pharmaceutical      company   that   develops,

markets, and manufactures therapies for people living with serious

neurological, autoimmune, and rare diseases.              Biogen's employees

are governed by the company's Values in Action Code of Business

Conduct, Non-Discrimination and Non-Harassment Policy, and its

Americans       with    Disabilities       Act      Non-Discrimination    and

Accommodation        Policy,    which    together     memorialize    Biogen's

commitment      to   maintaining   a    harassment,     discrimination,   and

retaliation free work environment.2

              Brader, a pharmaceutical scientist by trade, worked for

Biogen from October 8, 2007 until his termination on November 6,

2015.       At all times relevant to this appeal, Brader was employed

as a principal scientist within Biogen's Protein Pharmaceutical

Development ("PPD") group, i.e., a group that develops new drug



        2 Biogen has also implemented a Global Investigations
Protocol,   which   sets    forth   procedures   for reporting,
investigating, and disciplining employee misconduct.


                                       - 3 -
candidates for Biogen.      Brader reported to Dr. Andrew Weiskopf,

one of PPD's directors.        Weiskopf, in turn, reported to Jessica

Ballinger, the Senior Director responsible for PPD.           Ballinger's

supervisor,   Dr.   Alphonse    Galdes,   served   as   the   Senior   Vice

President of the Technical Development department.

           Nearly seven years into his employment at Biogen, on or

around June 30, 2014, Brader experienced what he has described as

an "acute mental episode."       Because the events leading up to and

surrounding Brader's mental health crisis provide the landscape

for our review of his claims on appeal, that's where we begin our

recap of relevant events.

   A.    Brader's June 2014 Presentation and Performance Review

           On June 18, 2014, Brader presented his research on

"recent advances in the measurement and interpretation of protein

conformational stability" at a routine PPD meeting attended by

senior management.     Brader viewed his presentation as an important

opportunity for his career because he believed he was being

considered for a mid-year promotion to director in the "June/July

[2014] time frame."3




     3    According to his previous performance evaluations,
Brader was considered a "solid" employee, who had made "outstanding
contributions" to PPD's advancement of new technologies.



                                  - 4 -
                  Handwritten notes from Brader's employee file,4 dated

September 2, 2014, suggest that he was on a mid-year "promotion

list" compiled on or around June 16, 2014,5 and that a "promotion

meeting" convened by Galdes took place on June 19, 2014 (the day

after Brader's presentation).6

                  On the same day as Galdes' promotion meeting, Dr. Mariana

Dimitrova (a director in PPD) sent an email to Brader's immediate

supervisor, Weiskopf, and PPD's senior director, Ballinger, in

which       she    expressed   concerns   about   Brader's   presentation   and

underlying research.            In her email, Dimitrova criticized the

accuracy, complexity, and impact of Brader's research, and she

suggested that his presentation did not align with PPD's vision,


        4 The handwritten notes were penned by Andrea Sinclair
(PPD's designated HR professional at the time) during a
conversation with PPD senior management prior to Brader's return
to work after medical leave (which we'll discuss in detail later).

        5 The record does not indicate who composed the promotion
list, nor does it contain the identities of other PPD employees
who, like Brader, were being considered for a mid-year promotion.

        6 The record does not divulge any information about
Galdes' agenda for the meeting or the meeting's other attendees.
The record also does not indicate whether Galdes (or anyone else)
made a decision regarding Brader's mid-year promotion prospects on
that day. At best, Biogen asserts (and Brader disputes) that PPD
senior management, including Galdes and Ballinger, decided not to
promote Brader at some point after his PPD presentation on June
18, 2014 and prior to his acute mental health episode on or around
June 30, 2014. Ballinger testified that Brader was not promoted
during Biogen's mid-year promotion process in 2014 because he had
not yet "demonstrated his capability in a director level." The
record does not specify whether (or when) Biogen told Brader about
its 2014 decision not to promote him.

                                      - 5 -
platform, and "core capabilities."             Weiskopf emailed in response

that he agreed with "much of" Dimitrova's concerns and promised to

"share his thoughts" with Brader during their one-on-one mid-year

performance meeting scheduled for the next day.

            As planned, Weiskopf and Brader met to discuss the

latter's    evaluation.        During    the    meeting,      Weiskopf   leveled

criticism at Brader's presentation to PPD.              Weiskopf called the

presentation      "terrible"     and     denounced      the     "harmful"      and

inappropriate "views and agenda" espoused therein. As Brader tells

it, Weiskopf did not provide any "constructive" feedback during

their hour-long meet-up; instead, he intentionally "taunt[ed]"

Brader with "nonsensical" criticism of his presentation.                 Because

Brader felt there was "no good reason" for Weiskopf's harsh

critique, he left their meeting feeling confused and upset.

            A few days later, on June 24, 2014, Brader emailed

Weiskopf    to   express   his   concerns      about   the    feedback   he    had

received.    Brader stated that he did not understand why Weiskopf

had an issue with the "views and agenda" underlying his "clearly

technical    presentation."        Brader       also   described      Weiskopf's

feedback as "troubling" and abnormal by Biogen's standards.                    He

then requested another one-on-one meeting with Weiskopf so he could

better   understand    Weiskopf's       perspective.         Brader   noted,    in

addition, that he would be reaching out to Ballinger (Weiskopf's

direct supervisor) for "help" as well.            Weiskopf obliged Brader's


                                    - 6 -
meeting request, and the pair agreed to convene again a couple

days later.

           According to Brader, during the follow-up meeting on

June 26, 2014, Weiskopf again called his presentation "terrible"

and also "insult[ing]," which Brader believed was "inappropriate."

Nevertheless, the next day, Brader thanked Weiskopf via email for

meeting with him again and stated that he planned to ask Ballinger

for feedback "soon."

           Then, on Sunday, June 29, 2014, Brader emailed Weiskopf

again, seeking "a few minutes" of his time in order to resolve

what Brader described as the "feedback matter." Weiskopf suggested

that Brader meet him in his office during business hours the next

morning.   Less than ten minutes after emailing Weiskopf, Brader

sent a separate email to Ballinger with the subject line "utmost

importance and private." In the body of his email, Brader reported

that he and Weiskopf had had a "very robust conversation" about

his   mid-year   performance   evaluation,    and   he   asked   whether

Ballinger was able to meet with him the next day to provide her

perspective on Weiskopf's feedback.     Brader concluded his email to

Ballinger by stating that he could perhaps resolve the "whole

'misunderstanding'"    by   deploying   his   "Ghandi"-like      conflict

management skills.

           Several hours later, Brader (coincidentally) ran into

Ballinger on a walking path in their shared neighborhood.         Brader


                                - 7 -
and Ballinger paused their respective walks to catch up with one

another on life outside of work.            According to Ballinger, as their

conversation progressed, she became concerned that something was

off   about       Brader.       Ballinger        testified     that    Brader      was

uncharacteristically "stressed," "agitated," and "not himself."

Later that night, Ballinger responded to Brader's email request

for a meeting from earlier that day.              She explained to Brader that

she was aware of his discussions with Weiskopf and presumed there

was a "big misunderstanding."             She agreed to meet with Brader on

Monday, June 30, 2014, and she advised him not to stress about

Weiskopf's feedback in the meantime. Ballinger forwarded her email

correspondence with Brader to Weiskopf along with a recommendation

that they also meet given Brader's "strangely written" email.

Ballinger testified that Brader's odd behavior and email prompted

her to alert HR when she returned to work on Monday.

                        B.    Brader's Safety Concerns

             On    Monday     morning,    June    30,   2014,      Brader   went    to

Weiskopf's    office     as     scheduled    to    rehash    his    objections     to

Weiskopf's criticism.          This time around, according to Brader, he

demanded   that      Weiskopf    "stop    harassing"     him    and   objected     to

Weiskopf's        "inappropriate    and     untruthful       criticism"     of     his

presentation.         Weiskopf     purportedly       disagreed      with    Brader's

characterization of his conduct and feedback. At some point during

the meeting, Brader excused himself and returned a few minutes


                                         - 8 -
later with two colleagues7 because (pursuant to his deposition

testimony)    he    "didn't     feel     safe,"    believing    Weiskopf        was

"deliberately      targeting"    and    humiliating      him   as   part   of    a

"malicious personal issue or vendetta."8                Brader also testified

that he was concerned for his physical safety because of Weiskopf's

"body language," "hostile persona," and unwillingness to change

his opinion on Brader's presentation.9

            Ballinger, as requested, met Brader later that day at a

Starbucks    on    Biogen's   campus.10        Brader   denounced    Weiskopf's


     7    At his deposition, Brader identified these colleagues as
"Olivia Henderson and Pinky," and he asserted that Biogen knew
their identities, but never interviewed them. As best we can tell,
we never hear from these two colleagues in discovery, so the record
is silent as to their take on what they observed during this
meeting between Brader and Weiskopf and silent as to whether Biogen
ever reached out to them.

     8    Brader testified further that Weiskopf treated him
differently than he did other Biogen employees in one-on-one
meetings.   When asked to elaborate, Brader stated:     "What was
different is that his criticism of me and the issues that he
insisted on discussing with me were clearly preposterous and
absurd." In addition, given Weiskopf's perceived "hostile" and
irrational attitude during meetings with Brader, Brader surmised
that his supervisor was deliberately humiliating and antagonizing
him in order to provoke him into an "angry response."
     9    The record does not indicate whether Weiskopf was
deposed and contains no evidence from which we can discern
Weiskopf's take on his communications with Brader during the
relevant time period. Regardless, as we have explained, we recite
the undisputed material facts in the light most favorable to
Brader, the nonmoving party.

     10   To prepare for her meeting with Brader, Ballinger
(unbeknownst to Brader) reached out to Sinclair (PPD's assigned HR
professional) for guidance. According to Ballinger, Sinclair was
concerned for Ballinger's safety and advised her against meeting


                                       - 9 -
criticism     as     having    "cross[ed]      the     line"       into   harassment

territory.     He then made a "formal complaint that [Weiskopf's]

conduct     toward    [him]     violated    Biogen's        harassment     policy."

According to Brader, Ballinger did not seem to be taking his

expressed complaint seriously.

             Ballinger's account of their meeting differs markedly

from Brader's:       he appeared, she recalled, "physically agitated"

and "fidget[y]," and his speech was "jumbled."                 Although Ballinger

had trouble deciphering what she described as Brader's "word

salad," she believed Brader repeatedly said he had safety concerns

and great ideas.      Ballinger testified, however, that Brader didn't

provide any pertinent details about his ideas, safety concerns, or

Weiskopf's criticism.         Based on the information she received from

Brader (to the extent she could discern it), she struggled to

understand why he felt unsafe at work.

             Toward the end of their hour-long conversation, Brader

handed    Ballinger     a     crumpled   piece    of       paper    containing   his

indecipherable handwritten notes.           Before they went their separate

ways, Ballinger suggested that Brader contact Biogen's Employee

Assistance    Program       ("EAP")   regarding      his    safety    concerns   and

handed him an information sheet about the program's resources.



with Brader in person.     Sinclair eventually took the lead on
crafting Biogen's internal strategy for communicating with and
supporting Brader over the next two days.


                                      - 10 -
After        their    meeting,    Ballinger      contacted   Sinclair      to    discuss

Brader's       grievances       and   her     observations   about   his    behavior.

Ballinger testified that she was afraid for Brader's wellbeing.

                   That    evening,   Brader    sent    Ballinger,   Weiskopf,       and

Sinclair increasingly incoherent emails in which he expressed his

frustration with Weiskopf's feedback, declared that he was not

safe at work, and demanded to speak to HR about his concerns as

soon as possible.            In her responsive email, Ballinger urged Brader

to contact the EAP's 24/7 confidential hotline about his safety

issues and recommended he work from home the next day.                          She also

noted that HR (i.e., Sinclair) would be reaching out to him

directly.           In a separate email to Brader, Sinclair proposed that

Brader utilize the EAP hotline to speak to someone that night, and

she encouraged him to work from home the next day.11                  Sinclair also

offered to call Brader again so that she could hear more about

what was troubling him.

                   Working from home late that night and well into the next

day, July 1, 2014, Brader sent numerous unintelligible and rambling

emails        to     his    colleagues   and     supervisors,     including       Galdes

(Ballinger's          boss),     in   which    he    complained   about    Weiskopf's

criticism, stated that he did not feel safe, and revealed his


        11Unbeknownst to Brader, given his behavior, Sinclair,
Ballinger, and others requested that security suspend Brader's
access to Biogen's campus on July 1, 2014. Campus security also
was asked to prevent Brader from entering any Biogen buildings.


                                            - 11 -
burgeoning concerns about his mental health.                 During a respite

from his email campaign, Brader spoke with Sinclair over the phone.

Given her role as PPD's HR person, Sinclair was responsible for

overseeing    HR's    response     to   Brader's    safety    remonstrations.

Brader testified that, at some point in his conversation with

Sinclair, he made a "formal complaint of harassment against Dr.

Weiskopf" and a complaint against Ballinger for being dismissive

of his concerns regarding Weiskopf's harassment.             Brader claims he

told Sinclair that Weiskopf and Ballinger had violated Biogen's

"core values:      honesty, integrity and respect for others."         Brader

says    Sinclair    refused   to    acknowledge     that   he   was   formally

complaining about violations of Biogen policy during their call.

             According   to   Sinclair's     contemporaneous      handwritten

notes from her July 1, 2014 phone conversation with Brader, he

implored Sinclair to:      (1) send an email to Biogen's CEO; (2) make

sure Ballinger spoke to Weiskopf; and (3) survey PPD employees

about their experiences in the group.12            Notwithstanding Brader's

assertions during their call, Sinclair testified she was not able

to ascertain the basis of Brader's safety-at-work fears.               Before



       12 Sinclair's notes indicate (without elaboration) that
Brader complained about Weiskopf's ineffective feedback and
failure to "do the right thing." The notes also say Brader accused
Ballinger and Weiskopf of calling him "crazy," and Ballinger and
Dimitrova of "kicking a guy when he's down." In addition, as best
we can discern from the notes, Brader told Sinclair he had been
experiencing mental health issues since at least February 2014.


                                    - 12 -
the end of their conversation, Sinclair encouraged Brader to

contact the EAP about his safety worries.    Again.

          Later that day, Brader's wife called Sinclair to thank

her for giving Brader information on Biogen's EAP, and explained

that Brader had been hospitalized.     Brader began a medical leave

of absence from Biogen that day.

          On July 7, 2014, from a hospital bed, Brader emailed

George Scangos (Biogen's CEO), Weiskopf, Galdes, at least five

other Biogen employees, and his wife.     The email's subject line

was "Oliver and the trouble with Death Stars -email#00."     Brader

stated in the body of the email that he was scared and needed help

escaping a "medium security mental hospital" where he was receiving

treatment at the time.    Brader also shared his desire to "Fix

What's Wrong with PPD."   The email made no mention of Weiskopf's

inappropriate feedback or Ballinger's alleged failure to take his

complaints seriously.

          Between June 30 and July 7, 2014, Sinclair, Weiskopf,

and Ballinger had several in-person meetings, teleconferences, and

email exchanges about how to respond to Brader's safety concerns.

In addition, Galdes, unspecified members of Biogen's in-house

legal team, and campus security discussed Biogen's strategy for

ensuring that Brader did not harm himself or others on Biogen's

campus.   There is no indication that Biogen initiated a formal

internal investigation into Brader's complaints of harassment


                              - 13 -
against Weiskopf at any point.13            When asked whether Biogen's

policies   required   her   to   conduct    an   investigation   under   the

circumstances presented, Sinclair testified that Brader's "unique"

situation required (at minimum) that HR communicate with Brader's

supervisors, the EAP, legal, and campus security (which Sinclair

did).14

      C.   Brader's Medical Leave:         July 2014 - October 2014

           In 2014, Biogen had a procedure in place to handle

employee medical leaves that was overseen by a third-party vendor.

Such was the case on July 1 when Brader began his leave following

the onset of his acute mental health episode.         So, as Biogen tells

it, because of this firewall protocol, PPD senior management,

including Weiskopf, Ballinger, and Galdes, never received any

information   from    Brader's   healthcare      providers   regarding   his

medical condition or what caused it.

           Biogen's HR department did get one direct update on

Brader's health condition after his leave began. On July 20, 2014,


     13   Sinclair testified that, during the relevant time
period, HR personnel were tasked with determining whether to refer
an   employee's  complaint   to   "employee   relations"  for   an
investigation.
     14    According to Biogen's Non-Discrimination and Non-
Harassment Policy, Biogen pledges to "respond promptly to all
reported complaints and conduct an investigation in a fair and
expeditious manner."   Investigations "may include an interview
with the person filing the complaint and with witnesses, if
appropriate," as well as an interview with the employee "alleged
to have committed the" misconduct.


                                  - 14 -
Brader's wife (unprompted by anyone at Biogen) emailed Sinclair

and Weiskopf to pass along Brader's diagnosis and prognosis.            She

explained the doctors believed he had contracted an "infection"

and, consequently, suffered an "acute reaction to the medications"

he was prescribed after back surgery in April 2014.           Ms. Brader

expressed relief that Brader's condition was "temporary."

            On September 10, 2014,       Brader's healthcare provider

completed the Healthcare Provider Disability and Accommodation

Questionnaire Biogen sent to the Braders for completion.                The

provider described Brader's condition as a non-permanent physical

or mental impairment that began "following back surgery" in April

2014.    When asked to explain Brader's impairment, his provider

wrote:      "[Brader]   currently   is   limited   in   his   ability    to

concentrate, focus on tasks, interact confidently [with] co[-]

workers."    Even so, the provider indicated that Brader would not

require any job accommodations upon his return to work and could

perform his job with "no restrictions expected."          Brader claims

that he sent the completed questionnaire to Heather-Lee Brown, an

HR professional at Biogen.     There is no indication in the record

that Brader's supervisors reviewed the questionnaire or learned

any information from providers regarding his medical condition at




                                - 15 -
any time relevant to this appeal or from Brader following his

"Death Star" email.

           D.   Brader's Return to Biogen in October 2014

           In October 2014, Brader returned to work on a part-time

schedule (at his request).    Brader did not ask for or receive any

other accommodation or changes to the conditions of his employment

at Biogen upon his return.         Accordingly, his position, primary

responsibilities, supervisor, and compensation were the same as

before.    Relevant here, however, Brader learned that a research

project he once led in collaboration with Avia Biosystems, Inc.

had been reassigned to another team while he was out on leave, and

he would not be involved in the project going forward.        Moreover,

Brader's post-doctoral student had been tasked with taking over at

least part of Brader's responsibilities on the Avia project.

           Brader's next several months at Biogen (between November

2014 and February 2015) were without incident relevant to this

appeal, according to the record.         Importantly, Brader does not

allege that he was harassed by Weiskopf or felt unsafe at work,

nor does he claim he experienced any other discriminatory or

retaliatory acts during this time.

                   E.   The Crystallization Project

           By March 2015, Brader was exploring a "crystallization

concept"   he   believed   would     help   accelerate   Biogen's   drug

manufacturing process while reducing production costs.       In a March


                                - 16 -
16, 2015 email, Brader asked Ballinger whether her boss, Galdes,

would be willing to "convene a director-level staff meeting" in

which        he    could   share    "provocative/transformative    technology

ideas."           Ballinger responded by asking Brader to let her and

Weiskopf review it first and provide guidance on next steps.

                  On April 3, 2015, Brader sent an email to Galdes,

Ballinger, and others (but not Weiskopf) regarding his desire to

lead a conversation on "new innovative possibilities" for protein

crystallization.           Several days later, on April 7, 2015, Brader

emailed Weiskopf and Ballinger seeking their internal support for

his "highly novel" crystallization concept.                Brader asked that

Weiskopf          and   Ballinger   "champion"   his   research   proposal   by

allowing him to lead a discussion at a "director-level forum" and

draft a white paper regarding his research.                 Weiskopf, in his

responsive email, stated that Brader's crystallization concept was

"innovati[ve]," but expressed concern with Brader's approach to

soliciting support for this research proposal.                Weiskopf asked

Brader not to share his proposal with senior leaders outside of

PPD (as Brader had done on April 3, 2015)15 until after he and

Brader could meet one-on-one.

                  Brader testified that at some point in April 2015 he

complained to Ballinger about Weiskopf's "disingenuous" response


        15Weiskopf purportedly disagreed with Brader's decision to
announce his nascent crystallization concept via email to Galdes


                                       - 17 -
to his crystallization concept.         Brader purportedly told Ballinger

that Weiskopf had admonished him for "trying too hard" at work and

asking too many questions in meetings and presentations.

           Anyway, Brader was given the greenlight to present his

work on the crystallization concept to directors in Biogen's

Strategic Innovation group on June 2, 2015.16            By the end of July

2015, Biogen's Strategic Innovation group had expressed interest

in   helping    Brader      develop     a     research   strategy   for    the

crystallization concept.       Ballinger though, citing concerns about

Biogen's   financial       stability    and     the   Technical   Development

department's budget and priorities at the time, advised Brader via

email to seek guidance from the business development team before

taking additional action on his research proposal.

                     F.   Brader's 2015 Mid-year Review

           The approach of July 2015 meant it was time for Brader

to   receive   his    mid-year,    written     performance   evaluation   from

Weiskopf. In it, Weiskopf wrote, as part of his overall assessment

of Brader, that Brader's "project goals and results" were on track.

He noted, however, that there were documented concerns about

Brader's "behavior."         Unidentified peers and stakeholders had


and others     without     first    seeking     Weiskopf's   or   Ballinger's
approval.
      16  Weiskopf was copied on the email invitation to Brader's
presentation, but it is not clear from the record whether he
attended.


                                      - 18 -
observed    Brader    being       "dismissive"      and    "confrontational"        in

response to suggestions and feedback he received in group meetings.

In     addition,     according       to     his    evaluation,        although     the

crystallization concept initially was well-received, Brader was

experiencing difficulty moving the project forward due to a "clear

disconnect" between his objectives and stakeholders' expectations.

Brader testified that Weiskopf's criticism of the crystallization

concept was "disingenuous" given Weiskopf's lack of professional

expertise on the subject matter, and he also stated that Weiskopf's

criticism owed to "professional jealousy" and "desire to take undue

credit" for Brader's work.

            On July 31, 2015, Brader, again ascending the corporate

food    chain,     emailed      Ballinger    to    complain     about      Weiskopf's

"performance expectations" and failure to foster a supportive

environment; although he did "not question[] the veracity of

[Weiskopf's] feedback," he did question Weiskopf's "consistency in

communicating and administering clear goals and expectations with

metrics of success associated with them."                  Brader explained that

Weiskopf's reasons for criticizing his "poor performance" and

"ineffective scientific leadership" were poorly articulated and

his    expectations       for    Brader   lacked    clarity.          He   asked   for

Ballinger's help ensuring that Weiskopf was "held accountable for

his    feedback"    and    the    expectations      he    set   for   his   reports.

Ballinger eventually responded to Brader's email, encouraging him


                                      - 19 -
to work with Weiskopf to find a constructive resolution of their

issues "on both sides."          Then, in response to an August 11, 2015

email from Brader containing suggestions on how Weiskopf could

improve      his   "managerial     effectiveness,"      both    Ballinger    and

Weiskopf responded, with Weiskopf stating he was "committed to

working together with [Brader] to help him be successful and to

strengthen [their] working relationship." Additionally, Ballinger

met   with    Brader    on   September   29,   2015,   and   listened   to   his

complaints about his 2015 mid-year review, which he described as

inaccurate.        Brader did not raise harassment or discrimination

allegations as the motivator for the "inaccuracies."

                   G.   Brader's Termination and Aftermath

             Meanwhile, back on August 6, 2015, Galdes, as part of

Biogen's     company-wide     reduction-in-force       (known   internally   as

Gemstone) received instructions to compile a list of employees to

lay off from the Technical Development department.17              Gemstone was

part of a larger internal effort by Biogen to restructure and

redefine its priorities as a company.                  According to Biogen,

Gemstone's objectives included:           eliminating positions that did



      17  Galdes was part of a small team across Biogen's
departments that helped coordinate a major restructuring of the
company in 2015. The team -- made up of twenty people out of an
eight-thousand-person worldwide workforce -- included other senior
vice presidents at Biogen and representatives from HR. The record
does not indicate who, in particular, directed Galdes to identify
employees from his department for termination.


                                     - 20 -
not   reflect   an   investment    in    Biogen's    critical      priorities;

consolidating duplicative work streams; and redefining employee

roles and responsibilities.

            By no later than September 9, 2015, Galdes had decided

to recommend Brader for termination along with twenty-four other

employees    from    PPD   and   other   groups     within   the     Technical

Development department.      Brader alleges he was the only principal

scientist on the Gemstone list.          Galdes testified that, at the

time, he believed Brader was an appropriate candidate for the

reduction-in-force because Biogen was no longer prioritizing and

investing in the "Blue Sky" innovation work that Brader was

responsible for in PPD.18        Moreover, based on his conversations

with Brader and his understanding of Biogen's priorities post-

restructure, Galdes believed that Brader's exploration of novel

methodologies for protein crystallization was "speculative and

would take a long time to prove."           For similar reasons, Galdes

also decided to include Brader's post-doctoral research student in

the upcoming layoffs.        In reaching this decision to terminate

Brader, says Galdes, one that was his alone for the PPD group, he


      18  Pursuant to Brader's self-reporting on his 2015 mid-year
evaluation, new technology advancement and innovation represented
15% of Brader's work, and, as Brader described it, his remaining
responsibilities were divided up as follows:     support Biogen's
existing "subvisible particle" projects (35%); supervise post-
doctoral student (25%); manage external technology projects and
collaborations (15%); and provide biophysical support for existing
products (10%).


                                   - 21 -
did not consult Weiskopf and Ballinger or inform them of his

decision until it was being implemented.19     He also testified he

did not consider Brader's "health issue" in June 2014 in reaching

his decision.    He was not aware that Brader had (or has) an ongoing

mental health issue.20

          In October 2015, Biogen laid off approximately 11% of

its workforce (approximately 880 employees) as part of the Gemstone

restructuring.     Brader learned that he would be part of the

reduction-in-force on October 22, 2015.    When his employment ended

on November 5, 2015, Brader filed a written complaint of workplace

"bullying" and "retaliation" with Biogen's HR department.

          After Brader's termination, Biogen continued to work on

protein crystallization, and Brader's workstream was assigned to

an employee who Brader says spent approximately 20% of his time on

the project.    Then, three months after Brader left Biogen, Biogen

advertised new positions seeking candidates with crystallization

experience to serve as either a senior engineer or a post-doctoral


     19   Because Galdes initially considered adding Ballinger to
the Gemstone list, it was especially important for him to keep her
in the dark on the process.       Ultimately, Galdes decided to
transition Ballinger into a different role (as opposed to
terminating her).

     20   Galdes testified he was aware Brader had experienced a
"health issue" in late June and early July 2014. However, Sinclair
told him in early July (based on information from Ms. Brader) that
Brader's behavior was caused by "meningitis" resulting from
Brader's surgery in April 2014. Galdes therefore believed Brader's
condition in June and July 2014 was temporary.


                                - 22 -
student.   Brader and Biogen dispute whether Brader was qualified

for either of these positions.

           On   December   23,   2015,    Brader     filed   an   employment

discrimination and retaliation complaint against Biogen with the

Massachusetts Commission Against Discrimination ("MCAD").             After

receiving approval from MCAD, Brader filed suit against Biogen in

Massachusetts Superior Court on April 7, 2016.               A month later,

Biogen removed the case to the U.S. District Court for the District

of Massachusetts.      According to the district court's generous

reading of Brader's complaint, he alleges (in broad strokes) that

Biogen discriminated and retaliated against him because of his

disability -- including by failing to promote him, reassigning the

Avia project, failing to investigate his complaints, permitting

Weiskopf's incessant criticism to go unchecked, and terminating

him -- in violation of the ADA and Chapter 151B.

           Biogen filed a motion for summary judgment on all claims

on October 20, 2017.   The district court favorably assumed for the

purpose of its review that Brader was a disabled (or handicapped)

person protected under ADA and Chapter 151B during the limitations

period.    See Brader, 362 F. Supp. 3d at 42.          The district court

reasoned, however, that any discriminatory and/or retaliatory

employment practices that Biogen committed prior to "spring of

2015" fell outside the applicable statute of limitations for

Brader's   claims,   and   concluded     that   no   equitable    exception


                                 - 23 -
applied.    Id. at 37.    In other words, the district court found

Brader's claims were time-barred to the extent they were premised

upon alleged conduct that occurred in 2014.        When the dust settled

on what remained of the record, the district court determined that

the undisputed material facts did not raise a reasonable inference

that Biogen discriminated or retaliated against Brader because of

his disability.     Id. at 44-45.     This timely appeal ensued.

                         II.     STANDARD OF REVIEW

           Our review of the district court's grant of summary

judgment is de novo.      See Murray, 821 F.3d at 83 (citing Henry,

686 F.3d at 54).      "A moving party is to be spared a trial when

there is no genuine issue of any material fact on the record and

that party is entitled to judgment as a matter of law."                  Id.

(citing Fed. R. Civ. P. 56(a)).       To avoid "the swing of the summary

judgment scythe," the nonmoving party must adduce specific facts

showing that a trier of fact could reasonably find in his favor.

See Mulvihill v. Top-Flite Golf Co., 335 F.3d 15, 19 (1st Cir.

2003).     The nonmovant cannot rely on "conclusory allegations,

improbable inferences, and unsupported speculation." Medina-Muñoz

v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990).

                               III.   DISCUSSION

           Brader   is   appealing    the   district   court's   grant    of

summary judgment against his ADA and Chapter 151B claims.          As best

we can discern, Brader advances two distinct disability-based


                                  - 24 -
discrimination   claims:   (A)    a   discriminatory   discharge   claim

alleging that Biogen wrongfully terminated Brader on the basis of

his disability, with Biogen's stated reasons for the termination

being pretextual; and (B) a claim of disability harassment under

a hostile work environment theory alleging a pattern of adverse

employment actions taken against him that, in the aggregate,

constituted a hostile work environment that culminated in and

included his eventual termination.21


     21   To the extent Brader is asking us to consider a challenge
that he suffered retaliatory action for having reported
disability-based discrimination to HR and his supervisors, we put
an end to that notion right off the analytical bat: Brader has
not identified or developed an argument regarding any missteps
underlying the district court's dismissal of that claim.
          To have made a retaliation case, Brader would have needed
to prove: "(1) []he engaged in protected conduct; (2) []he was
subjected to an adverse employment action; and (3) the adverse
employment action is causally linked to the protected conduct."
Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 94 (1st Cir.
2018) (citing Noviello v. City of Boston, 398 F.3d 76, 88 (1st
Cir. 2005)). The district court explained that even if Brader had
established protected conduct (and it wasn't sure he had), he had
failed to present any evidence to demonstrate the requisite causal
connection between that conduct and his termination. Brader, 362
F. Supp. 3d at 44-45. Now on appeal, Brader still doesn't point
to any evidence that would close this loop or demonstrate how the
district court erred in concluding otherwise.         Brader drops
mentions of "retaliation" in his brief but does nothing more to
advance developed argumentation on that claim. See Rodríguez v.
Municipality of San Juan, 659 F.3d 168, 175-76 (1st Cir. 2011)
(deeming waived arguments offered with no citations or analysis,
explaining, "[s]ure, he uses some buzzwords and insists that the
judge stumbled in ruling on these claims[, b]ut he provides neither
the necessary caselaw nor reasoned analysis to show that he is
right about any of this"); United States v. Zannino, 895 F.2d 1,
17 (1st Cir. 1990) (urging that litigants are required to develop
their own arguments rather than "leaving the court to do counsel's
work").


                                 - 25 -
          And as to those claims, after careful review of the

record, we conclude the district court did not err in determining

Brader's discrimination charges fail.       Before we lay out the

specifics of Brader's discrimination claims, a few preliminary

basics of the ADA -- and Chapter 151B, the Massachusetts analog

law -- are helpful for context.    "The ADA prohibits an employer

from discriminating against an otherwise qualified individual

based on a real or perceived disability."    Murray, 821 F.3d at 83

(citing 42 U.S.C. §§ 12112, 12102; 29 C.F.R. § 1630.2).       When a

plaintiff brings suit advancing ADA claims, he or she "bears the

burden of presenting evidence to establish each element under the

particular theory of disability discrimination alleged."    Id.   For

its part, Massachusetts has similar prescriptions.22       See Mass.


     22   Specifically,    the   Massachusetts   antidiscrimination
statute makes it unlawful for employers to "refuse to hire, rehire
or advance in employment or otherwise discriminate against,
because of his handicap, any person alleging to be a qualified
handicapped person . . . ." Mass. Gen. Laws ch. 151B, § 4(16).
The statutory definitions of "disability" under federal law and
"handicap" under Massachusetts law are virtually identical.
Compare 42 U.S.C. § 12102(2) (defining "disability," in relevant
part, as "a physical or mental impairment that substantially limits
one or more major life activities of such individual") with Mass.
Gen. Laws ch. 151B, § 1(17) (defining "handicap" as "a physical or
mental impairment which substantially limits one or more major
life activities").     The Massachusetts Supreme Judicial Court
("SJC") consistently applies federal law in evaluating disability
discrimination and retaliation claims.       Cherkaoui v. City of
Quincy, 877 F.3d 14, 24 (1st Cir. 2017).
          Notwithstanding similarities in the statutes' text, we
have recognized that the SJC has on occasion underscored the
critical distinctions between Chapter 151B and the ADA. See, e.g.,
Dahill v. Police Dep't of Bos., 748 N.E.2d 956, 963–64 (Mass. 2001)


                              - 26 -
Gen. Laws ch. 151B, § 4(16); see also Murray, 821 F.3d at 83

(collecting cases).         In addressing Brader's appellate arguments,

we evaluate the ADA claims alongside the state-law claims (our

assessments    of    Brader's       federal    and    state-law     claims   often

overlap).    Cherkaoui, 877 F.3d at 24 (applying federal case law in

a discrimination case where "material differences" between the ADA

and Chapter 151B were not relevant to the plaintiff's claims); see

also Murray, 821 F.3d at 83.

              A. Wrongful Discharge Discrimination Claim

             Brader claims that Biogen terminated him because of his

disability, and Biogen's stated reasoning for the termination is

pure pretext designed to mask its discriminatory animus.                 Because

Brader has not proffered direct evidence of a discriminatory

discharge,    we    invoke    the    familiar    three-step       burden-shifting

scheme outlined in McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802-07   (1973).      "At    the    first     stage   of   this   framework,   the

appellant bears the burden of showing a prima facie case of

discrimination."      Miceli v. JetBlue Airways Corp., 914 F.3d 73, 81

(1st Cir. 2019) (citing Gannon v. City of Boston, 73 N.E.3d 748,

756 (Mass. 2017)).      Here the prima facie case requires a showing

that Brader has a disability; that he was "nonetheless qualified



(declining to adopt federal jurisprudence in evaluating Chapter
151B disability discrimination claim concerning a "correctable"
impairment).   But Brader does not identify any such critical
distinctions relevant to our review of the instant appeal.


                                      - 27 -
to perform the essential functions of the job, with or without

reasonable accommodation; and that, despite the foregoing," Biogen

discharged him.     Id. (citing Verdrager v. Mintz, Levin, Cohn,

Ferris, Glovsky & Popeo, P.C., 50 N.E.3d 778, 793 (Mass. 2016)).

At step two in the analysis, the burden of production shifts to

Biogen, which must proffer a legitimate reason for terminating

Brader.     See Lockridge v. Univ. of Me. Sys., 597 F.3d 464, 470

(1st Cir. 2010).   Biogen's proffered reason must be one "which, on

its face, would justify a conclusion that the plaintiff was let go

for a nondiscriminatory motive."        Dávila v. Corporación De P.R.

Para La Difusión Pública, 498 F.3d 9, 16 (1st Cir. 2007).            If

Biogen provides such a reason in this case, "the McDonnell Douglas

framework     disappears   and    the     sole   remaining   issue   is

discrimination vel non."    Ray v. Ropes & Gray LLP, 799 F.3d 99,

113 (1st Cir. 2015) (quoting Cham v. Station Operators, Inc., 685

F.3d 87, 93 (1st Cir. 2012)). To avoid the summary judgment scythe

at step three of the analysis, Brader must "show by a preponderance

of the evidence that [Biogen's] proffered reason is pretextual and

that the actual reason for the adverse employment action is

discriminatory."     Johnson v. Univ. of P.R., 714 F.3d 48, 54 (1st

Cir. 2013) (citing Lockridge, 597 F.3d at 470).

            Although we proceed with caution and restraint when

considering summary judgment motions where, as here, issues of

motive and intent must be resolved, see Oliver v. Digital Equip.


                                 - 28 -
Corp., 846 F.2d 103, 109 (1st Cir. 1988), the nonmoving party must

proffer more than "conclusory allegations, improbable inferences,

and unsupported speculation" for his claims to survive, Coll v. PB

Diagnostic Sys., Inc., 50 F.3d 1115, 1121 (1st Cir. 1995) (quoting

Medina–Muñoz, 896 F.2d at 8).

             We assume favorably to Brader that he established a prima

facie case of disability discrimination (in shorthand -- disabled,

qualified, discharged) in violation of the ADA and Chapter 151B,

thereby surmounting step one of the McDonnell Douglas framework.

             Turning to step two, the burden of production shifts to

Biogen to articulate a legitimate, nondiscriminatory reason for

terminating Brader in November 2015. On appeal, Brader says Biogen

fell short on this requirement, while Biogen contends that it met

its burden by demonstrating that it terminated Brader as part of

a   company-wide        reduction-in-force        that     impacted    11%   of     its

employees.        For    support,     Biogen      relies    upon   the   deposition

testimony    of   Galdes      (the    sole   decisionmaker         responsible      for

Brader's    termination)       in    which   he    clearly    explained      that   he

selected Brader because Biogen was no longer prioritizing the "Blue

Sky" innovation work on which Brader primarily focused.                      We agree

with Biogen -- this evidentiary proffer was sufficient to allow a

jury   reasonably       to   conclude    that     Biogen's    stated     reason     for

terminating Brader was legitimate.




                                        - 29 -
             With that, the burden of production shifts back to Brader

to prove Biogen's stated reason for terminating him is pretextual.

To meet his step-three burden, Brader "must offer 'some minimally

sufficient evidence, direct or indirect, both of pretext and of

[Biogen's] discriminatory animus.'"          Pearson v. Mass. Bay Transp.

Auth., 723 F.3d 36, 40 (1st Cir. 2013) (quoting Acevedo-Parrilla

v. Novartis Ex-Lax, Inc., 696 F.3d 128, 140 (1st Cir. 2012)).

"[M]ere     questions   regarding   [Biogen's]    business    judgment    are

insufficient to raise a triable issue as to pretext."            Id. (first

alteration in original) (quoting Acevedo-Parrilla, 696 F.3d at

140) (affirming grant of summary judgment when employer's "merely

questionable behavior" did not constitute minimally sufficient

evidence    of   pretext).    But   "[p]retext    can   be   shown   by   such

weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions in the employer's proffered legitimate reasons for

its action that a reasonable factfinder could rationally find them

unworthy of credence and hence infer that the employer did not act

for   the    asserted   non-discriminatory       reasons."      Adamson    v.

Walgreens Co., 750 F.3d 73, 79 (1st Cir. 2014) (quoting Gómez–

González v. Rural Opportunities Inc., 626 F.3d 654, 662-63 (1st

Cir. 2010)).     "[I]n assessing pretext, [our] focus must be on the

perception of the decisionmaker, that is, whether the employer

believed its stated reason to be credible."          Vélez v. Thermo King

de P.R., Inc., 585 F.3d 441, 452 (1st Cir. 2009) (quoting Azimi v.


                                    - 30 -
Jordan's Meats, Inc., 456 F.3d 228, 246 (1st Cir. 2006)) ("We

understand that it is not enough for a plaintiff merely to impugn

the veracity of the employer's justification; [s]he must elucidate

specific facts which would enable a jury to find that the reason

given is not only a sham, but a sham intended to cover up the

employer's real and unlawful motive of discrimination." (internal

quotation marks and brackets omitted)).

            Here,   as   his   proffered    evidence    of   pretext,   Brader

points to perceived inconsistencies between Biogen's reasons for

terminating him and its actions after he was laid off, such as the

record evidence indicating that Biogen continued to develop his

novel crystallization concept after he was terminated and that,

three months after Brader's departure, Biogen posted two positions

for an engineer and post-doctoral student with crystallization

experience.      In addition, Brader argues the innovation work that

purportedly landed Brader on Galdes' termination list made up only

15%   of   his   job.    Brader   says     in   light   of   these   perceived

inconsistencies, Biogen's actions are evidence of pretext, and the

undisputed material facts cast doubt on the veracity of Biogen's

reasoning for terminating him.

            Biogen says Brader's pretext argument amounts to nothing

more than subjective speculation unsupported by the evidence and

can be reduced to Brader's disagreement with Biogen's business

rationale for including Brader on the Gemstone list.


                                   - 31 -
           Even viewing the record in the light most favorable to

Brader, we conclude it is clear that he has not tendered sufficient

evidence   from   which   a   reasonable   jury   could   infer   that

discriminatory animus was a motivating factor in his termination

as part of Biogen's reduction-in-force.

           Much of Brader's argument takes aim at the fact that

Biogen advertised two crystallization-experience-required jobs in

the wake of his departure -- according to Brader, that shows Biogen

still needed Brader's skills.    But this take is flawed.     For one

thing, even if Biogen determined there was no business case for

Brader's role on the crystallization project and other innovation-

related projects, Biogen's decision to reallocate resources to

such projects after Brader's termination, without more, does not

raise a reasonable inference of discriminatory animus.     See, e.g.,

Lewis v. City of Boston, 321 F.3d 207, 216 (1st Cir. 2003) ("Merely

demonstrating that, as a result of the reduction in force, the

employer consolidated positions or allocated duties of discharged

employees to other existing employees does not itself raise a

reasonable inference that the employer harbored discriminatory

animus toward any one employee.").         Indeed, Biogen not only

underwent a reduction-in-force, but also it undertook an entire

rethinking of its business strategy.       Plus, we note that Brader

was not singled out for inclusion on the Gemstone list, but rather

his post-doctoral student also was terminated as part of Biogen's


                                - 32 -
reduction-in-force and new take on business strategy and company

priorities.    Where, as here, courts are "faced with employment

decisions that lack a clear discriminatory motive," we "'may not

sit as super personnel departments, assessing the merits -- or

even the rationality -- of employers' nondiscriminatory business

decisions.'"   Rodríguez-Cardi v. MMM Holdings, Inc., 936 F.3d 40,

48-49 (1st Cir. 2019) (quoting Mesnick v. Gen. Elec. Co., 950 F.3d

816, 826 (1st Cir. 1991)).     "We are left, then, with the sort of

'criticisms of [an employer's] decision making process' attendant

to a reduction-in-force that 'fail to reveal any hidden animus

. . . .'"   Dunn v. Trs. of Boston Univ., 761 F.3d 63, 74 (1st Cir.

2014) (alteration in original) (quoting Sullivan v. Liberty Mut.

Ins. Co., 825 N.E.2d 522, 542 (Mass. 2005)).

            What's more, Galdes testified that the positions posted

(a senior manufacturing engineer, not a research scientist; and a

temporary co-op student) after his departure were not similar to

Brader's position.    In fact, there is no evidence that the post-

reduction-in-force hiring was geared towards the same type of

crystallization work Brader had pursued.       And furthermore, Galdes

explained, Brader was not qualified for the posted senior engineer

position since, to the best of Galdes' knowledge, Brader is not an

engineer and has no experience "milling small molecules" (as was

required for the senior engineer position).         Our review of the

record   reveals   Brader   provided   no   independent,   contradictory


                                 - 33 -
evidence from which a jury could reasonably surmise otherwise,

i.e., that Biogen's posted positions for a senior engineer and a

post-doctoral student were substantially similar to the position

Brader held and that he was qualified to fill these positions.             To

the extent Brader points to his own declarations of qualifications,

he fails to explain why that would be so.

            As to Brader's proposition that his innovation work

constituted only 15% of his job (so using that part of his job to

justify his termination must have been pretextual), this argument

is at odds with the record evidence.           Galdes testified that he

never saw the 2015 mid-year evaluation breaking down Brader's self-

described work percentages, and thus he did not take it into

consideration when he concluded Brader would be on the Gemstone

list.     Again, Brader points to no evidence which contradicts

Galdes' assertions.        And to the extent that Brader believes

spending only 15% of his time on this innovative work (as opposed

to another Biogen employee devoting 20% of his or her time to the

same work) demonstrates a sham justification, this, too, fails to

move the evidentiary needle -- all it shows, at most, is that

Biogen shuffled allocation of duties amidst the restructuring, and

that on its own cannot give rise to an inference of discriminatory

animus or pretext.     See Lewis, 321 F.3d at 216.

            With respect to Brader's insistence that Galdes not only

knew    about   Brader's   disability,   but   also   clearly   harbored    a


                                  - 34 -
disability-based discriminatory animus that drove him to include

Brader on the Gemstone list, yet again, Brader simply hasn't done

the evidentiary legwork to show that Galdes considered Brader to

be disabled such that a jury could infer Galdes' discriminatory

animus prompted him to terminate Brader.         Yes, Galdes was Cc'd on

some of the emails Brader sent during his mental break, so Galdes

was   generally   aware   of   the   mental    health   incident   Brader

experienced in June 2014.      But from there, the evidence shows that

Brader's wife explained to Sinclair that Brader's mental health

incident was only a temporary one -- a message she passed along to

Galdes in July 2014 -- and there is nothing in the record to show

Galdes believed it was not temporary.           Plus, Brader never held

himself out as disabled upon his return to work, nor did he make

any mention of an ongoing disability or request accommodation for

a disability.     So there is no evidence that Galdes considered

Brader to be disabled, rather than believing the mental health

issue was temporary, and Galdes, as the appellate record supports,

didn't take that temporary mental health issue into account when

he made his termination decision.          Furthermore, Galdes testified

that he consulted with neither Weiskopf nor Ballinger (recall

operation Gemstone was the well-kept secret of twenty Biogen

employees worldwide) regarding his decision to terminate Brader

(such that he might have learned about any potential ongoing

disability issues that way), and there's no evidence to suggest


                                  - 35 -
otherwise.    Remember:       as sole decisionmaker, Galdes is our focus.

See, e.g., Vélez, 585 F.3d at 452 (emphasizing that a reviewing

court's focus is on the decisionmaker's perception, i.e., whether

that decisionmaker thought the stated reason for a given employment

action was a credible one).            There's simply nothing to go on here

that would allow a factfinder to infer discriminatory animus as

driving Galdes' decision-making.

             In the end, Brader's arguments simply fail.             Of course

he's not wrong that it is a "factfinder's job to . . . weigh the

evidence," but it is axiomatic that his case would not reach a

jury unless he first showed "some minimally sufficient evidence"

of pretext and a discriminatory animus, and trying to raise a

triable issue on the topic of pretext cannot be accomplished by

advancing    "[m]ere     questions"       focusing   on   Biogen's   "business

judgment."    Pearson, 723 F.3d at 40 (quoting Acevedo-Parrilla, 696

F.3d   at   140).      Brader    cannot    just   "impugn   the   veracity   of

[Biogen]'s justification" -- he needed to point us to "'specific

facts which would enable a jury to find that the reason given is

not only a sham, but a sham intended to cover up [Biogen]'s real

[and unlawful] motive' of discrimination."            Azimi, 456 F.3d at 246

(third alteration in original) (quoting Mesnick, 950 F.2d at 824);

see also Vélez, 585 F.3d at 452.

             Brader     has      not      successfully      navigated    these

fundamentals.       Rather, Brader's efforts to demonstrate pretext can


                                       - 36 -
be reduced to subjective disagreements with Biogen's business

judgment relative to its reduction-in-force decisions.        Without a

supportable discriminatory motive in the record, as we wrote

earlier, we "may not sit as super personnel departments, assessing

the   merits   --   or   even   the   rationality   --   of   employers'

nondiscriminatory business decisions."      Rodríguez-Cardi, 936 F.3d

at 48-49 (quoting Mesnick, 950 F.2d at 825).        Brader has given us

only "the sort of 'criticisms of [an employer's] decision making

process' attendant to a reduction-in-force that 'fail to reveal

any hidden animus.'"     Dunn, 761 F.3d at 74 (quoting Sullivan, 825

N.E.2d at 542).     Overall, since Brader did not proffer evidence

from which a reasonable jury could infer that Galdes (and, by

extension, Biogen) harbored discriminatory animus against him, he

has not satisfied his burden of production as to pretext under the

McDonnell Douglas framework.

          Meanwhile, Brader's Chapter 151B claims are also subject

to the McDonnell Douglas burden-shifting framework, Ray, 799 F.3d

at 113 n.8, with one applicable distinction; "Massachusetts is a

pretext only jurisdiction," Bulwer v. Mount Auburn Hosp., 46 N.E.3d

24, 33 (Mass. 2016) (quoting Blare v. Husky Injection Molding Sys.

Boston, Inc., 646 N.E.2d 111, 116 (Mass. 1995)), so a plaintiff,

to survive summary judgment, "need only present evidence from which

a reasonable jury could infer that 'the [employer's] facially

proper reasons given for its action against him were not the real


                                 - 37 -
reasons for that action,'" id. (quoting Wheelock Coll. v. Mass.

Comm'n Against Discrimination, 355 N.E.2d 309, 315 (Mass. 1976)).23

For the reasons just explained, Brader's proffered evidence of

pretext does not satisfy this burden.

                 B.   Brader's Disability Harassment Claim:
                          A Hostile Work Environment

             That leaves Brader's other disability discrimination

claim -- he was harassed based on his disability in violation of

the ADA and Chapter 151B by virtue of the hostile work environment

he was forced to endure, and which led to and included his eventual

termination.      As we'll explain shortly, Brader points in part to

some untimely conduct to support this claim.                   And so, in the

analysis that follows, we assess the interplay between his efforts

to sidestep statute-of-limitations issues and his hostile work

environment claim.      See Morgan, 536 U.S. at 120 ("[A] court's task

is to determine whether the acts about which an employee complains

are part of the same actionable hostile work environment practice,

and   if   so,   whether   any   act    falls   within   the   statutory   time

period.").

             We have said that a plaintiff may demonstrate an ADA

violation by establishing that an employer required him or her to



      23  In other words, Massachusetts law differs from federal
law in that plaintiffs do not need to establish both discriminatory
animus and pretext; they just need to show pretext. See Bulwer,
46 N.E.3d at 33.


                                       - 38 -
work in a hostile or abusive environment on account of their

disability.    See Murray, 821 F.3d at 86 and n.1 (collecting cases

and     generally    recognizing        disability-based        hostile   work

environment claims under the ADA).            To successfully make out this

hostile work environment claim, "a plaintiff must show harassment

'sufficiently severe or pervasive so as to alter the conditions of

[his]   employment    and     create    an    abusive    work   environment.'"

Maldonado-Cátala, 876 F.3d at 10 (quoting Pérez-Cordero v. Wal-

Mart P.R., Inc., 656 F.3d 19, 27 (1st Cir. 2011)). "The challenged

conduct must be 'both objectively and subjectively offensive, such

that a reasonable person would find it hostile or abusive and the

plaintiff in fact did perceive it to be so.'"             Id. (quoting Pérez-

Cordero, 656 F.3d at 27).        We are mindful that we "must mull the

totality of the circumstances, including factors such as the

'frequency of the discriminatory conduct; its severity; whether it

is physically threatening or humiliating, or a mere offensive

utterance;    and   whether    it    unreasonably       interfere[d]   with   an

employee's work performance.'"         Id. (quoting Noviello, 398 F.3d at

92); see also Faragher v. City of Boca Raton, 524 U.S. 775, 787-

88 (1998); O'Rourke v. City of Providence, 235 F.3d 713, 729 (1st

Cir. 2001).

             Critically, "[t]he harassment also must stem from an

impermissible motivation."          Maldonado-Cátala, 876 F.3d at 10; see

also id. at 10 n.11 (citing Ponte v. Steelcase Inc., 741 F.3d 310,


                                     - 39 -
320 (1st Cir. 2014)); Murray, 821 F.3d at 86; Quiles-Quiles v.

Henderson, 439 F.3d 1, 7-8 (1st Cir. 2006) (explaining that "an

employee claiming harassment must demonstrate that the hostile

conduct was directed at him because of a characteristic protected

by a federal anti-discrimination statute"). We remind, a plaintiff

like Brader "bears the burden of presenting evidence to establish

each element under the particular theory" alleged under the ADA.

Murray, 821 F.3d at 83. And our role in all of this is to determine

if the plaintiff has put forth sufficient evidence "to distinguish

between the ordinary, if occasionally unpleasant, vicissitudes of

the workplace and actual harassment."     Noviello, 398 F.3d at 92.

          In Massachusetts, the continuing violation doctrine can

apply to Chapter 151B claims if a plaintiff establishes that "at

least   one   discriminatory   act   occurred"   within   the   300-day

limitations period; the alleged discriminatory act must have a

"substantial relationship to the alleged untimely discriminatory

acts"; and the earlier violations were such that they "did not

trigger [the plaintiff's] awareness and duty to assert his rights."

Ocean Spray Cranberries, Inc., 808 N.E.2d at 266-67.

          The general principles laid out, we now turn to a

critical procedural stumbling block which impedes Brader's claims

-- the statute of limitations -- since whether and how Brader

surmounts this obstacle dictates our analysis of his hostile work




                                - 40 -
environment claim.24           Both the ADA and Chapter 151B instruct that

plaintiffs (like Brader) may "maintain a civil action only if

[they]    have    filed    a    timely     complaint      with     the   Massachusetts

Commission Against Discrimination."                    Christo v. Edward G. Boyle

Ins. Agency, Inc., 525 N.E.2d 643, 644 (Mass. 1988) (citing Mass.

Gen. Laws ch. 151B, § 9).                Chapter 151B requires that an MCAD

complaint    be    filed       within    300    days    of   the   alleged   unlawful

employment practice.            See Mass. Gen. Laws ch. 151B, § 5.              Here,

the 300-day limitations period applies to Brader's federal and

state-law discrimination claims.               Brader doesn't dispute this, nor

does he contest the district court's conclusion that the alleged

discriminatory      acts       committed       by   Biogen   in    2014,    viewed   in

isolation, are time-barred.              With that, he concedes that certain

of the alleged adverse actions (failure to promote, removal from

the Avia project, Weiskopf's 2014 criticism, and HR's failure to

investigate) are not actionable on their own under the ADA or

Chapter 151B.       See Morgan, 536 U.S. at 109 (explaining that any


     24   There are other procedural requirements, too -- for
example, before bringing claims under the ADA, Brader needed to
(and did) first "file an administrative claim with the EEOC or
with a parallel state agency before a civil action may be brought."
Thornton v. United Parcel Serv., Inc., 587 F.3d 27, 31 (1st Cir.
2009); see Rivera-Diaz v. Humana Ins. of P.R., Inc., 748 F.3d 387,
389 (1st Cir. 2014) (citing 42 U.S.C. §§ 12117(a); 12203(a))
(explaining that the procedural requirements for filing suit under
the ADA are set forth in Title VII of the Civil Rights Act).
Administrative exhaustion is "a prerequisite to the commencement
of suit" under the ADA. Bonilla v. Muebles J.J. Alvarez, Inc.,
194 F.3d 275, 277 (1st Cir. 1999).


                                         - 41 -
unlawful but untimely employment practice will not be actionable

on its own).      We explain, all the while mindful of the important

"base-line rule . . . that time limitations are important in

discrimination cases, and that federal courts therefore should

employ equitable tolling sparingly."               Bonilla, 194 F.3d at 278;

see also Morgan, 536 U.S. at 113-14 (quoting Baldwin Cty. Welcome

Ctr. v. Brown, 466 U.S. 143, 152 (1984) (per curiam) ("Procedural

requirements established by Congress for gaining access to the

federal courts are not to be disregarded by courts out of a vague

sympathy for particular litigants.")).

           In trying to persuade us the statute of limitations does

not slam the door on certain claims, Brader directs us to the

continuing violation doctrine, which provides that "a plaintiff

may obtain recovery for discriminatory acts that otherwise would

be   time-barred    so   long    as    a     related   act   [(often   called     an

'anchoring act')] fell within the limitations period."                 Maldonado-

Cátala, 876 F.3d at 9 (quoting Tobin v. Liberty Mut. Ins. Co., 553

F.3d 121, 130 (1st Cir. 2009)); see also Quality Cleaning Prod.

R.C., Inc. v. SCA Tissue N. Am., LLC, 794 F.3d 200, 205 (1st Cir.

2015) (observing that, "[a]s long as a related act falls within

the limitations period, the doctrine allows a lawsuit to be delayed

in cases -- such as hostile work environment claims -- in which a

course of 'repeated conduct' is necessary before 'a series of

wrongful   acts    blossoms     into    an    injury   on    which   suit   can   be


                                       - 42 -
brought'" (quoting Ayala v. Shinseki, 780 F.3d 52, 57 (1st Cir.

2015)); see also Noviello, 398 F.3d at 86 (observing that the

related "anchoring act" must "substantially relate[] to earlier

[untimely] incidents of abuse").        So a litigant who wants the

continuing violation doctrine to apply to untimely conduct must

establish a timely and related anchoring act to which the untimely

conduct can be tethered.

          We've described hostile work environment claims "as the

classic example of a continuing violation," Maldonado- Cátala, 876

F.3d at 9, since they "cannot be said to occur on any particular

day" because "the actionable wrong is the environment, not the

individual acts that, taken together, create the environment,"

Tobin, 553 F.3d at 130 (quoting Ledbetter v. Goodyear Tire & Rubber

Co., 550 U.S. 618, 638 (2007), overturned by statute (Jan. 29,

2009)).   See Morgan, 536 U.S. at 117 (observing that "the entire

hostile work environment encompasses a single unlawful employment

practice").   "[A]ll of the 'component acts' alleged in a hostile

work environment claim may be considered in determining liability

even if they occurred outside the limitations period."   Maldonado-

Cátala, 876 F.3d at 9.     In truth, this equitable doctrine is not

really "about a continuing [violation], but about a cumulative

violation."   Quality Cleaning, 794 F.3d at 205 (emphases added)

(quoting Limestone Dev. Corp. v. Vill. of Lemont, Ill., 520 F.3d




                               - 43 -
797, 801 (7th Cir. 2008) (Posner, J.)).25

                  Here's   the   bird's-eye   view   of   how    these   principles

converge for our analytical purposes: most of Brader's complained-

of conduct will be "off limits unless [he] can surmount the time-

bar for actions that occurred" in 2014 since, as we just explained,

we can consider Biogen's alleged 2014 behavior "only if at least

one of the incidents that occurred" during the limitations period

(an anchoring act) "constitutes part of the same hostile work

environment as the alleged wrongful conduct that preceded that

date."       Maldonado-Cátala, 876 F.3d at 10.

                  Brader points to a pattern of adverse employment actions

by Biogen, or, as he calls it, the "pinprick after pinprick" that

added        up    to   the   "cumulative     effect"     of    "intolerable   work

conditions":            Biogen's failure to promote him, its decision to

remove him from the Avia project,26 its failure to investigate his

safety and harassment complaints in violation of internal policy,


        25Indeed, the idea of it being a "continuing violation" is
quite the misnomer since "unlawful discrimination . . . is often
a cumulative process rather than a one-time event discrimination"
-- "[t]he first instance of . . . offensive words or actions may
be too trivial to count as actionable harassment, but if they
continue they may eventually reach that level and then the entire
series is actionable." Limestone, 520 F.3d at 801 (citing Morgan,
536 U.S. at 117).
        26In his brief, Brader acknowledges that as a practical
matter, the reassignment of the Avia project was a reasonable move
given Brader's absence. But ultimately, he views his removal as
part of a grander Biogen scheme to get rid of him because of his
disability.


                                        - 44 -
Weiskopf's ongoing harassment, and his eventual termination in

2015.    To Brader's thinking, a jury could reasonably view Biogen's

"hostile,"     discriminatory       conduct   as   part   of    a     "linked,"

"prolonged and compelling pattern of mistreatment" constituting

one employment practice, all of which was substantially related to

his   discrimination-fueled     termination.       Indeed,     all    of   these

component acts, says Brader, added up to a hostile work environment

that culminated in his wrongful discharge.

            Here, to support his hostile work environment claim,

Brader    complains   about   two    categories    of   timely,      anchoring,

abusive conduct driven by disability-based discriminatory animus

towards him:    (1) Weiskopf's criticisms and alleged harassment in

2015; and (2) Brader's November 2015 termination.            But our careful

review of the record tells us that this conduct lacks evidentiary

support that would permit a jury to conclude either that the

alleged anchoring acts are substantially related to the prior

incidents Brader complains of (i.e., that the conduct was part of

a pattern), Noviello, 398 F.3d at 86, or that it constituted

"'severe or pervasive' harassment that 'alter[ed] the conditions

of his employment and create[d] an abusive work environment'

extending into the relevant time period," Maldonado-Cátala, 876

F.3d at 11 (quoting     Pérez-Cordero, 656 F.3d at 27), or that the

alleged anchoring-act harassment "stem[med] from an impermissible

motivation," id. at 10, i.e., that Brader was subjected to this


                                    - 45 -
"hostile conduct" because of his disability, Quiles-Quiles, 439

F.3d at 7-8.

           Take Brader's claims regarding Weiskopf and the role he

is alleged to have played in creating the hostile work environment

Brader alleges. The timely 2015 Weiskopf conduct at issue involves

(1) Weiskopf's criticism of Brader's crystallization project and

(2) his overseeing of Brader's mid-year review.              The evidence

Brader relies on to support his harassment claim on this front

comes   from     his   deposition     testimony    regarding    his    2015

interactions with Weiskopf.       Brader testified that Weiskopf had a

disingenuous     response   to    Brader's   crystallization     proposal,

rebuked him for asking too many questions in meetings, and failed

to set clear expectations for Brader in advance of the 2015 mid-

year review.

           For    starters,      Brader's    generic   complaints     about

Weiskopf's criticisms and his effectiveness as a supervisor do not

rise to the level of "sufficiently severe or pervasive so as to

alter the conditions of [his] employment."         Maldonado-Cátala, 876

F.3d at 10 (quoting     Pérez-Cordero, 656 F.3d at 27).        While we do

not doubt Brader felt harassed, even as we look to the "totality

of the circumstances," Brader offers no evidence as to how,

exactly,   any    of   Weiskopf's     behavior    actually     constituted

harassment in that it impacted his working conditions in such a

way that could be reasonably viewed by a jury as being carried out


                                   - 46 -
in a severe or pervasive fashion.         See id.   For example, consider

Weiskopf's criticism of Brader's crystallization project, which

Brader says Weiskopf lacked the expertise to judge.            Importantly,

Brader, at the time the criticism was leveled, pegged Weiskopf's

negative critique not on disability animus but on professional

jealousy or Weiskopf's desire to take undue credit for Brader's

work.    But even Weiskopf's criticism was tempered with praise; he

acknowledged Brader's concept as innovative.              Brader fails to

explain   why   Weiskopf    taking   issue   with   Brader's    methods    of

soliciting support for his new project or his request that Brader

not share the concept outside of PPD until Weiskopf and Brader

discussed it one-on-one could be reasonably viewed as harassment.

Same goes for Weiskopf's purported admonitions to Brader for asking

too many questions in meetings and generally "trying too hard."

Brader has not shown how Weiskopf's conduct here falls outside the

boundaries of valid, supervisory critique.              Plus, in the end,

Brader    got   what   he   wanted   --    permission    to    present    his

crystallization project.       So, to repeat, it is entirely unclear

how this episode of Weiskopf criticism, alone or in conjunction

with the other events complained of, could objectively constitute

harassment or how it impacted Brader's work conditions.

            The same is true of Weiskopf and the 2015 performance

review installment in this saga.             Brader was upset that his

performance review included some unfavorable feedback (recall that


                                 - 47 -
some     peers   and      stakeholders    had   described      Brader       being

"dismissive" and "confrontational" in response to suggestions and

feedback he received in group meetings).             But again, Brader hasn't

shown us how this amounted to harassment rather than Weiskopf

simply doing his job:           Brader even seemed to acknowledge as much

when, in a meeting he requested to complain about Weiskopf's

treatment of him, he told Ballinger he did "not question[] the

veracity    of   [Weiskopf's]      feedback,"   he    just   took   issue    with

Weiskopf's "consistency in communicating and administering clear

goals and expectations with metrics of success associated with

them."    At no point did Brader express concerns about harassment.

So once again, this conduct, alone or in conjunction with other

conduct,    does    not     reasonably    amount      to   harassing    conduct

"sufficiently severe or pervasive so as to alter the conditions of

[his] employment."        Id.

            We similarly fail to see any evidence showing that this

conduct is not only subjectively offensive (as Brader says it was),

but also objectively so, "such that a reasonable person would find

it hostile or abusive."           Id. (quoting Pérez-Cordero, 656 F.3d at

27).     In fact, yet again, there's no evidence that Weiskopf's

alleged harassment of Brader amounted to anything other than

Weiskopf levying criticisms and voicing concerns as he performed

his duties as a supervisor; rather, at most, these are "minor

instances of employment skirmishes" that "cannot ground [Brader]'s


                                     - 48 -
hostile work environment claims."             Murray, 821 F. 3d at 87; see

also Colón-Fontánez v. Municipality of San Juan, 660 F.3d at 17,

44-45 (1st Cir. 2011) (finding no hostile work environment when

complained-of interactions were "brusque and even uncivil," but

incidents were episodic rather than frequent, and upsetting but

not severe).

            All    told,   Brader    simply     hasn't    adduced    sufficient

evidence to show that Weiskopf's supervisory behavior amounted to

anything other than that:        a supervisor doing the "appropriate and

necessary duties of [his] job[]."         Murray, 821 F. 3d at 87.

            And if all that wasn't enough, Brader has fallen short

on a different but critical aspect of what he needed to show to

square this so-called Weiskopf "harassment" away as anchoring

conduct:     "the    [alleged]      harassment   also     must   stem   from    an

impermissible motivation."        Maldonado-Cátala, 876 F.3d at 10.            But

Brader does not connect any evidentiary dots as to how Weiskopf's

conduct    tends   to   show   Weiskopf   harbored       any   disability-based

discriminatory animus whatsoever towards Brader.                 For instance,

Brader does not direct us to competent record evidence of the kind

we sometimes see in other employment discrimination claims of

Weiskopf hurling disability-based invectives at Brader, see, e.g.,

Murray, 821 F.3d at 87 (pointing to evidence of a variety of snide

comments, such as "a younger person could do the task very easily,"

in an effort to support disability harassment claim); Quiles-


                                     - 49 -
Quiles, 439 F.3d at 4 (proffering evidence that, among other

things, supervisors called the appellant "'crazy' on a daily basis"

and   "'joked'   .    .   .   about     the    fact    that    [appellant]   saw    a

psychiatrist and took medication for his condition"), nor does he

argue that Weiskopf is guilty of such ubiquitous, disability-

driven attacks in support of his harassment claim.

           As for Weiskopf's management style to which Brader took

offense, keep in mind, as Brader tells it, Weiskopf was ill-

tempered towards Brader before he showed any signs of a mental

disability:   recall Weiskopf's harsh critique of Brader's June 18,

2014 PPD presentation to senior management predated any evidence

of manifestations of Brader's mental health issue.                         We have

consistently acknowledged in similar employment dispute cases that

"[t]oiling under a boss who is tough, insensitive, unfair, or

unreasonable can be burdensome," but even to the extent Weiskopf

fit this bill, Brader hasn't shown that he behaved that way due to

discriminatory animus -- and "generally disagreeable behavior and

discriminatory       animus      are   two    different     things."      Ahern    v.

Shinseki, 629 F.3d 49, 59 (1st Cir. 2010); see also Noviello, 398

F.3d at 92 (emphasizing our court's role in distinguishing "between

the ordinary, if occasionally unpleasant, vicissitudes of the

workplace and actual harassment").

           So,   in       sum,     Brader     has     not     proffered   minimally

sufficient evidence from which a jury could infer that his alleged


                                       - 50 -
harassment by Weiskopf was so severe or pervasive that it altered

his work conditions and fostered an abusive environment in the

limitations period, nor did he adduce evidence showing that the

harassment owed to an impermissible motivation.        Murray, 821 F.3d

at 83, 86; Maldonado-Cátala, 876 F.3d at 10.         These showings not

made, the conduct cannot anchor the untimely conduct Brader wants

us to consider under the continuing violation doctrine as part of

his hostile work environment claim.

            That sorted, we turn to the remaining limitations period

conduct that Brader wants to deem the anchoring hostile work

environment conduct such that he can use the continuing violation

doctrine to sweep the untimely acts up into his claim:                  his

November 2015 termination.

            We know from our earlier wrongful termination discussion

that Biogen articulated what we concluded were legitimate, non-

discriminatory reasons for including Brader in the reduction-in-

force.   In the hostile work environment claim, though, Brader says

his termination takes on a different role as the final (timely)

act of harassment that is "substantially related" to all the other

component   acts   of   his   hostile   work   environment   (failure    to

investigate, Weiskopf's 2014 harassment, and so on).

            Remember Brader's burden here:         we can consider the




                                  - 51 -
untimely misbehavior by Biogen only if the termination,27 as the

anchoring   act,   is   indeed   substantially    related    to   the   other

conduct, "constitut[ing] part of the same hostile work environment

as the alleged wrongful conduct that preceded" it, and if it

"stem[med] from an impermissible motivation," Maldonado-Cátala,

876 F.3d at 10, i.e., the "conduct [(his termination)] was directed

at him because of" his disability, Quiles-Quiles, 439 F.3d at 7-

8.

            Putting aside the requirement that the termination must

be shown to be part of the same pattern constituting a hostile

work environment as the 2014 instances of misconduct by Biogen

(and we're not convinced Brader has shown any of those instances

to be at all related either to his termination or shown any of

those instances to be related to one another), our earlier wrongful

discharge analysis dispensed with Brader's position that he has

offered   sufficient    evidence   to   show   that   his   termination   (a

decision made by an independent actor without consulting others,

remember) owed to and "stem[med] from" the disability-related

discriminatory animus he says it did.          Maldonado-Cátala, 876 F.3d

at 10; Quiles-Quiles, 439 F.3d at 7-8.          As such, the termination

cannot serve as an anchoring act for the untimely conduct, meaning

the continuing violation doctrine is not in play here either, and


     27   No one disputes that Brader's termination altered the
conditions of his employment.


                                   - 52 -
we cannot consider the untimely conduct.            We need say no more.

            In   winding   down   our    analysis,    we    stress     that     our

jurisprudence    identifies    that     "'[t]he   accumulated         effect'    of

behaviors    that   individually    fall    short    may,     taken    together,

constitute a hostile work environment."               Maldonado-Cátala, 876

F.3d at 12 (quoting O'Rourke, 235 F.3d at 729).             But to sway us on

this "accumulated effect" phenomenon, Brader needed to show not

only that the timely behavior contributed to a hostile work

environment, but also that the timely harassment was driven by

some      impermissible     motivation       (here,        disability-related

discriminatory animus).       See, e.g., id. at 10.             Brader hasn't

proffered sufficient evidence to permit a finding that any of this

timely conduct was part of a hostile work environment stemming

from   disability-related     discriminatory        animus.      And     indeed,

because    Brader   (the   nonmoving     party)   carries      the    burden     of

persuasion on his claims, he needed to martial "'specific facts,

in suitable evidentiary form,' sufficient to limn a trialworthy

issue."     Lawton v. State Mut. Life Assur. Co. of Am., 101 F.3d

218, 223 (1st Cir. 1996) (quoting Morris v. Govt. Dev. Bank, 27

F.3d 746, 748 (1st Cir. 1994)).            Failure to do so "allows the

summary judgment engine to operate at full throttle."                   Id.     The

intended goal of summary judgment "is to pierce the boilerplate of

the pleadings and assay the parties' proof in order to determine

whether trial is actually required."         Id. at 222 (quoting Wynne v.


                                   - 53 -
Tufts Univ. Sch. of Med., 976 F.2d 791, 794 (1st Cir. 1992)).             So

it is here:     Brader has not met his burden to produce competent

evidence showing that the timely 2015 work conditions he faced

amounted to harassment on the basis of the improper motivations he

alleges.   Id. at 223.

                                 IV. WRAP UP

             That,   as   they   say,   is   that.     The   district   court

appropriately concluded that Brader had not produced sufficient

evidence to survive summary judgment on his claims.            We affirm its

grant of summary judgment against Brader.            Each side will bear its

own costs.




                                   - 54 -